Citation Nr: 0207978	
Decision Date: 07/17/02    Archive Date: 07/19/02	

DOCKET NO.  99-17 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due solely to the veteran's 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1994 to 
March 1997.  

This matter arises from various rating decisions rendered 
since October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

In December 2000, the Board remanded the case to the RO to 
ensure the adequacy of the record and for further 
adjudication.  That was accomplished, and the case was 
returned to the Board in April 2002 for further appellate 
consideration.  In June 2002, the veteran submitted 
additional evidence, but did not indicate a waiver of RO 
review prior to Board consideration.  See 38 C.F.R. 
§ 20.1304(c) (2001).  However, in view of the decision that 
follows, RO review is unnecessary.  Id.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue on appeal has been obtained.  

2.  The veteran is service connected for enucleation of the 
right eye, evaluated as 40 percent disabling; migraine 
headaches, evaluated as 30 percent disabling; recurrent right 
shoulder instability, evaluated as 30 percent disabling; 
depressive disorder, evaluated as 30 percent disabling; 
patellofemoral syndrome, both knees, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling, and a 
ganglion cyst of the right wrist, lumbar strain, and 
pseudofolliculitis barbae, all of which are noncompensable; 
he also is entitled to special monthly compensation for 
anatomical loss of the right eye.  His combined disability 
rating is 80 percent.  

3.  The veteran has a high school education and occupational 
experience as an insurance salesman and laborer.  He was last 
employed in November 1997.

4.  The veteran's service-connected disabilities, when viewed 
in tandem, are of such severity that they preclude him from 
obtaining or retaining substantially gainful employment.  

CONCLUSION OF LAW

A total disability rating for compensation purposes based 
upon individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, and Part 4 (2001); 38 U.S.C.A. §§ 5103, 
5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary 

to substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran has been afforded a number of VA 
medical examinations in conjunction with this claim.  He was 
issued a statement of the case, as well as supplemental 
statements of the case, that informed him of the evidence 
used in conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Thus, the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He also was given an opportunity to submit additional 
evidence in support of his claim.  The record indicates that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable disposition of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view of 
the narrow questions of law and fact on which this matter 
turns the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.

The veteran contends that his service-connected disabilities, 
by themselves, prevent him from obtaining or retaining 
substantially gainful employment.  In this regard, a 
total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is one such disability, the disability shall be 
rated as 60 percent disabling or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Parenthetically, VA's General Counsel has determined that a 
veteran who, in light of his individual circumstances, but 
without regard to age, is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria for 
individual unemployability include a subjective standard.  
See VAOPGCPREC 95-91 (Dec. 27, 1991).  The Board is bound in 
its decisions by the precedential opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (2001).  Moreover, in 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  See 38 C.F.R. §§ 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  It is within the 
foregoing context that the facts in this case must be 
examined.

The facts in this case are not in dispute, and are as 
follows.  The veteran has been granted service connection for 
a number of disabilities.  These include enucleation, 
status/post-traumatic iritis and microphyphema of the right 
eye with complete loss of sight, evaluated as 40 percent 
disabling; migraine headaches, evaluated as 30 percent 
disabling; recurrent right shoulder instability, evaluated as 
30 percent disabling; depressive disorder, evaluated as 30 
percent disabling; patellofemoral 

syndrome of both knees, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and a ganglion 
cyst of the right wrist, lumbar strain and pseudofolliculitis 
barbae, each of which is noncompensable.  His combined 
disability rating is 80 percent.  

The record indicates that the veteran completed high school, 
but has no further educational or vocational training.  He 
last worked as a laborer in November 1997.  He also has been 
employed as an insurance salesman.  

During a VA general medical examination conducted in April 
1999, the examiner noted that the veteran's service-connected 
physical disabilities, to include bilateral patellofemoral 
syndrome, recurrent instability of the right shoulder, and 
mechanical low back pain probably prevented the veteran from 
engaging in "laborer" type activities.  During the 
psychiatric aspect of the examination, the veteran was noted 
to be depressed, and preoccupied with feelings of paranoia 
regarding his eye disability.  Although the veteran had no 
sight in the right eye, vision in the left eye was within 
normal limits.  The examining physician in April 1999 
concluded that the veteran was orthopedically qualified to 
work in sales or clerical work.  (Emphasis added).

The veteran again underwent a VA general medical examination 
in August 2001.  This examination was conducted, at least in 
part, with the same physician that had conducted the April 
1999 examination.  With regard to the veteran's service-
connected orthopedic disabilities, the physician again 
indicated that he believed the veteran was qualified to work 
in sales or other light, sedentary occupations.  The 
physician who conducted the psychiatric portion of the 
examination noted that the veteran was depressed, and that 
his affect was blunted.  The examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 55.  The 
examiner also indicated that in his opinion although the 
veteran might have difficulty finding employment in the 
competitive market, it is not due to psychiatric symptoms, 
but rather to persistent alcohol abuse.  

In June 2002, the veteran submitted a copy of a statement 
from his private physician dated May 27, 2002.  In it, the 
physician indicated that the veteran was his patient, that 
the veteran was blind in his right eye, and that, as a 
result, the veteran had very limited depth perception and 
great difficulty in judging distances.  The physician stated 
that the veteran also suffers from debilitating headaches 
that have been very difficult to treat, and that the veteran 
is bedridden when these headaches occur because of the pain 
associated therewith.  Moreover, the proper medication to 
stop the veteran's headaches has not been found.  Finally, 
the physician concluded that because of the veteran's visual 
limitations and the debilitating nature of his headaches, he 
is unemployable.  

The record is relatively ambiguous with regard to the status 
of the veteran's employability.  On the one hand, various VA 
examining physicians have indicated that although the 
veteran's service-connected psychiatric disorder and multiple 
orthopedic disorders limit him to sedentary employment, the 
veteran nonetheless is not totally disabled as a result.  
Similarly, the record contains a determination rendered by 
the Social Security Administration, wherein it was determined 
that the veteran's right eye disability did not preclude him 
from gainful employment.  There is also evidence that 
nonservice connected alcoholism plays a significant role in 
his employment difficulties.  In contrast, the veteran's 
private treating physician has concluded that the 
symptomatology associated with the veteran's loss of vision 
in his right eye and his migraine headaches has rendered him 
unemployable.  The evidence would appear to be in relative 
equipoise.  Although various VA physicians have, at one time 
or another, indicated that certain of the veteran's service-
connected disabilities do not render him unemployable, none 
has rendered an opinion regarding the affect that the 
combination of all of the veteran's service-connected 
disabilities has upon his employment.  Similarly, the 
determination by the Social Security Administration appears 
only to have considered the affect that the loss of vision in 
the veteran's right eye has upon his employability.  In 
addition, the Board notes that the veteran has stated on more 
than one occasion that he no longer feels comfortable 
driving, and cannot drive at night.  This prevents him from 
pursuing employment in the one field in which he has training 
and experience, i.e., insurance sales.  Given that the record 
indicates that the veteran cannot successfully pursue more 
than sedentary employment, and given that the veteran's 
educational and vocational limitations would seem to preclude 
such employment, the veteran, as likely as not, is 
unemployable as a result of his service-connected 
disabilities.  This is particularly true, given that the 
veteran suffers from depression and paranoia and is 
uncomfortable in social situations as a result of his 
service-connected psychiatric disorder.  The GAF score of 55 
assigned by an examining physician indicates that the veteran 
would have at least moderate difficulty in social, 
occupational, and educational functioning.  Such 
symptomatology would tend to restrict the veteran to 
employment in areas such as general labor that is precisely 
what his service-connected orthopedic disabilities preclude.  
Accordingly, the Board finds that a total disability rating 
based upon individual unemployability is warranted in this 
case.  This is so, notwithstanding the relative youth of the 
veteran.  As previously noted, the veteran's age is not a 
factor in determining his employability.  See 38 C.F.R. 
§ 4.19.  

In reaching the foregoing decision, all reasonable doubt has 
been resolved in favor of the veteran.  See 38 U.S.C.A. 
§ 5107(b); see also Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001). In this regard, the veteran is entitled to the 
benefit of the doubt because of the approximate balance 
between the positive and negative evidence of record.



ORDER

Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

